Citation Nr: 1812538	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  13-29 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the character of the appellant's discharge from the September 2000 to July 2002 service period constitutes a bar to receipt of VA compensation benefits based on that period of service.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

J. T. Brant, Counsel


INTRODUCTION

The appellant served on active duty from September 2000 to July 2002.  He was discharged in July 2002 under other than honorable conditions.

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  This case was originally before the Board on appeal from an April 2013 administrative decision by a Department of Veterans Affairs (VA) Regional Office (RO) that found the character of the appellant's discharge from the September 2000 to July 2002 service period constituted a bar to receipt of VA compensation benefits based on that period of service.  In December 2016, the Board denied the appellant's claim.  He appealed that decision to the Court.  In July 2017, the Court vacated the portion of the December 2016 Board decision finding that the character of the appellant's discharge from the September 2000 to July 2002 service period was a bar to receipt of VA compensation benefits, and remanded the matter for readjudication consistent with instructions outlined in a July 2017 Joint Motion by the parties.

In August 2016, the appellant testified at a Video Conference hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant's service records reflect that in April 2002, the appellant violated the Uniform Code of Military Justice.  The appellant's Charge Sheet (DD Form 458) reflects charges of failure to report (Article 86), failure to obey a lawful order or regulation (Article 92), damage of government property less than $100.00 (Article 108), and driving under the influence (DUI) (Article 111).  In June 2002, the appellant submitted a signed Request for Discharge in Lieu of Trial by Court-Martial.  In a subsequent June 2002 memorandum, the appellant's Chain of Command noted the appellant was charged with DUI, damage of government property less than $100, disobeying a lawful order, and failure to report.  The appellant's Chain of Command recommended approval of the request with an under other than honorable conditions discharge certificate.  The Staff Judge Advocate agreed with the recommended approval of the appellant's request for discharge to escape trial by court-martial with an under other than honorable conditions discharge certificate.  The appellant received a service Form Department of Defense (DD) 214 showing discharge under other than honorable conditions in lieu of trial by court-martial.  In an April 2013 administrative decision, the RO found that the character of the appellant's discharge for the service period of September 19, 2000, to July 11, 2002, is considered dishonorable for VA purposes, as it was the result of willful and persistent misconduct.  38 C.F.R. § 3.12(d)(4).  The RO cited to the April 2002 incidents along with several prior incidents, to include a prior DUI, in support of its determination.

Essentially, the appellant contends that his infractions in service resulted from his use of alcohol to cope with the pain from physical injuries incurred during service.  In particular, he asserts that during basic training, he was placed on a profile as a result of an injury to his feet.  He contends that while on profile, he experienced a lot of ridicule from his peers and superiors.  The appellant contends that this awful experience had an impact on his decisions to address injury for the remainder of his enlistment.  He contends that he continued to use alcohol as a pain reliever throughout his service, as he felt it was worth breaking the rules to make it through training.  

The Board notes that the appellant's service treatment records have not been obtained.  In light of the foregoing and under the duty to assist, the Board finds that remand is necessary in order to obtain the appellant's complete service treatment records for his period of service from September 2000 to July 2002. 
Additionally, in the July 2017 Joint Motion for Partial Remand, the Court vacated the portion of the December 2016 Board decision which found that the character of the appellant's discharge from the September 2000 to July 2002 service period was a bar to receipt of VA compensation benefits as a result of the appellant's acceptance of an undesirable discharge to escape trial by general court-martial.  In particular, the Court found that the record did not contain a complete copy of the charge sheet (DD Form 458) showing that the charges against the appellant were ever referred to a general court-martial.  The Court noted that the section of the charge sheet dedicated to the referral of charges to a court-martial (whether summary, special, or general) remained blank as to the type of court involved and had no authorizing signature.  As it is not entirely clear from the evidence of record what type of court-martial the appellant was facing, while on remand, the AOJ should exhaust all efforts to locate any additional service personnel records pertaining to the circumstances of the appellant's discharge from service, to include a complete copy of the DD Form 458 charge sheet.  

Accordingly, the case is REMANDED for the following action:

1.   Obtain and associate with the record the appellant's 
	complete service treatment records for his period of 
	service from September 2000 to July 2002.  

2.   Obtain and associate with the record any outstanding 
	service personnel records for the period of service 
	from September 2000 to July 2002.  These records 
	should include all documentation related to the 
	circumstances of the appellant's discharge, including a 
	complete copy of the DD Form 458 charge sheet 
	indicating what type of court-martial the charges 
   against the appellant had been referred to (whether 
   summary, special, or general).
   
3.   Conduct any other appropriate development deemed 
necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied, the appellant and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




